In March 1923, Harry Bayer instituted in the Cleveland Municipal Court an action on a promissory mortgage note and also for the foreclosure of certain premises situated beyond the limits of Cleveland, but within the boundaries of Cuyahoga County. The amount of Bayer’s claim on the note was $1860. Almost all the necessary parties resided in Cleveland. In June 1923 the premises were sold in accordance with the decree of the Municipal Court, and acquired by Bayer in good faith and for valúe, through a deed by the Municipal Court bailiff. In July, 1924, á motion to vacate the decree was filed by one of the defendants in the original action, on the ground that the Municipal Court did not have jurisdiction of the subject matter of the foreclosure proceedings, in that the premises foreclosed were situated beyond the city limits of Cleveland but within the limits of Cuyahoga County. The Municipal Court over the objection of Bayer, Aug. 6, 1924, granted the motion and vacated the decree of foreclosure and also the personal judgment obtained by virtue of the promissory note.
Error was prosecuted and the Court of Appeals affirmed the judgment of the lower court as to the foreclosure, but judgment was reversed as to the personal judgment.
Bayer in taking the case to the Supreme Court contends that under 1579 GC the Municipal Court has jurisdiction in Cuyahoga County:—to issue execution on its own judgments; in all actions or proceedings whether legal or equitable, to enforce the collection of its own judgments; in all actions and proceedings where one or more defendants reside or are served with summons in the city of Cleveland. Under this saee section the court is given jurisdiction in foreclosure proceedings. •